        Case 1:19-cr-10195-WGY Document 61 Filed 06/22/20 Page 1 of 16



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


  UNITED STATES OF AMERICA,

        v.                                   No. 19-cr-10195-WGY

  HAOYANG YU, et al.


                          MEMORANDUM IN SUPPORT OF
                          MOTION FOR FRANKS HEARING




                                     William W. Fick (BBO #650562)
                                     Daniel N. Marx (BBO #674523)
                                     Amy Barsky (BBO #601111)
                                     FICK & MARX LLP
                                     24 Federal Street, 4th Floor
                                     Boston, MA 02110
                                     (857) 321-8360
                                     wfick@fickmarx.com
                                     dmarx@fickmarx.com
                                     abarsky@fickmarx.com




Dated: June 22, 2020




                                        1
             Case 1:19-cr-10195-WGY Document 61 Filed 06/22/20 Page 2 of 16



                                                     TABLE OF CONTENTS

Background ..................................................................................................................................... 1

Argument ........................................................................................................................................ 3

I.         False statements, misleading statements, reckless omissions, and failures to investigate
           relevant matters in a search warrant affidavit require a Franks hearing............................. 3

II.        The search warrant affidavits in this case are replete with false statements, misleading
           statements, and material omissions further tainted by failures to investigate..................... 5

           1.         False statement concerning Mr. Yu’s nationality ................................................... 6
           2.         False and misleading statement concerning “suspicious” use of UPS store mailbox
                          .......................................................................................................................... 7
           3.         False and misleading statements and omissions concerning Department of
                      Commerce CCL export classification of TM-5054 ................................................ 7
           4.         False and misleading statements and omissions concerning products with “virtually
                      the same or identical performance metrics ............................................................. 9
           5.         False and misleading statements and omissions concerning Digital Guardian
                      evidence and “legitimate access” to ADI information .......................................... 11
           6.         False and misleading statements and omissions concerning suspected exports to
                      China ..................................................................................................................... 12
III.       Individually and together, the defects in the First Affidavit vitiate probable cause ......... 13

Conclusion .................................................................................................................................... 14

Certificate of Service .................................................................................................................... 14




                                                                         i
         Case 1:19-cr-10195-WGY Document 61 Filed 06/22/20 Page 3 of 16



       This Court should hold a hearing pursuant Franks v. Delaware, 438 U.S. 154 (1978), to

enable inquiry about multiple false and misleading statements and material omissions underlying

a dozen search warrants issued in this case.

       The search warrant applications purported to establish probable cause to believe that Mr.

Yu stole trade secrets about certain integrated circuit devices from his prior employer, Analog

Devices, Inc. (“Analog” or “ADI”) and unlawfully exported those devices from the United States.

The probable cause presentation was based on two essential pillars: purported “similarities”

between ADI’s products and Mr. Yu’s own products, and a Department of Commerce

“classification” of one of Mr. Yu’s products as subject to export control. But neither pillar stands

when stripped of the false and misleading statements and omissions on which it rests. The devices

at issue are commodity products based on decades-old technology that can readily be replicated

by physical observation, publicly accessible data, and computer modeling. Indeed, multiple

manufacturers produce what amount to “generic” equivalents of the same devices. And the export

“classification” was actually a secret review solicited by law enforcement investigating Mr. Yu

that was not revealed to him until after he was charged. All the while, multiple manufacturers,

including ADI, exported functionally identical products without a license.

                                        BACKGROUND

       On June 11, 2019, Mr. Yu was charged in a 15-count indictment with various trade secret

offenses: stealing trade secrets in violation of 18 U.S.C. § 1832(a)(1) & (a)(4); copying, uploading,

or downloading trade secrets in violation of § 1832(a)(2) & (a)(4); and possessing trade secrets in

violation of § 1832(a)(3) & (a)(4). See D.E. 1 (Counts I-XIV). Specifically, the government alleges

that Mr. Yu misappropriated from his former employer, Analog Devices, Inc. (“ADI” or

“Analog”), data about monolithic microwave integrated circuits (“MMICs”), a common type of

semiconductor found in many electronic devices. Mr. Yu and his company, TRICON MMIC, were
                                                 1
         Case 1:19-cr-10195-WGY Document 61 Filed 06/22/20 Page 4 of 16



also charged with “smuggling” in violation of 18 U.S.C. § 554, because they allegedly shipped

certain MMIC products to a commercial customer in Spain without an export license. See D.E. 1

(Count XV).

       The investigation of Mr. Yu and TRICON began in or around December 2017. As part of

that investigation, from September 2018 through June 2019, the government obtained a dozen

search warrants for a variety of electronic accounts and data as well as Mr. Yu’s residence and

other physical premises, summarized in the chart below.

     Affidavit Date   Affiant                    Docket No.       Target

     9/27/18          SA Thomas Brian Anderson   19-mj-5143-JGD   triconmmic@yahoo.com

     12/4/18          SA Benjamin Hickock        18-mj-5181-JGD   Yhy51@yahoo.com

     12/4/18          SA Benjamin Hickock        18-mj-5182-JGD   Haoyang.yu@gmail.com

     12/4/18          SA Benjamin Hickock        18-mj-5183-JGD   Google Voice

     12/4/18          SA Benjamin Hickock        18-mj-5190-JGD   Pilgrimmmic@gmail.com

     12/4/18          SA Benjamin Hickock        18-mj-5191-JGD   Angie.yz.chen@gmail.com

     12/4/18          SA Benjamin Hickock        18-mj-5192-JGD   Yanzhi.chen@gmail.com

     6/13/19          SA Thomas Brian Anderson   19-mj-7182-JCB   Tricon Mailbox

     6/13/19          SA Thomas Brian Anderson   19-mj-7183-JCB   Yu Residence

     6/13/19          SA Thomas Brian Anderson   19-mj-7184-JCB   Cobin Residence

     6/13/19          SA Thomas Brian Anderson   19-mj-7185-JCB   Quantum Mailbox

     6/13/19          SA Thomas Brian Anderson   19-mj-7186-JCB   Pilgrimmmic@gmail.com

     6/13/19          SA Thomas Brian Anderson   19-mj-5267-JGD   www.triconmmic.com


       There were a total of three affidavits submitted in support of the various warrants, attached

hereto as Exhibits 1 (9/27/18), 2 (12/4/18), and 3 (6/13/19).1 The first search warrant affidavit was


1
 Even though the government did not designate the search warrant affidavits as “confidential”
under the protective order entered in this case, it has requested that Mr. Yu file those documents
under seal, because the underlying search warrant dockets, themselves, are still sealed. As
                                                   2
         Case 1:19-cr-10195-WGY Document 61 Filed 06/22/20 Page 5 of 16



signed by HSI Special Agent Thomas Brian Anderson on September 27, 2018 (the “First

Affidavit”). This memorandum addresses averments in the First Affidavit in the order in which

they were made. Subsequent search warrant affidavits, in turn, incorporated the First Affidavit by

reference, made similar allegations, and/or relied upon the fruits of prior searches. In other words,

the subsequent affidavits and searches are tainted fruits of the First Affidavit and/or suffer the same

defects as the First Affidavit. All of the evidence obtained from the searches should be excluded.

                                           ARGUMENT

I.     False statements, misleading statements, reckless omissions, and failures to
       investigate relevant matters in a search warrant affidavit require a Franks hearing.

       In Franks, the Supreme Court described the circumstances in which a defendant may

overcome the presumed validity of a duly issued search warrant:

           [W]here the defendant makes a substantial preliminary showing that a false
           statement knowingly and intentionally, or with reckless disregard for the
           truth, was included by the affiant in the warrant affidavit, and if the
           allegedly false statement is necessary to the finding of probable cause, the
           Fourth Amendment requires that a hearing be held at the defendant’s
           request. In the event that at that hearing the allegation of perjury or reckless
           disregard is established by the defendant by a preponderance of the
           evidence, and, with the affidavit’s false material set to one side, the
           affidavit’s remaining content is insufficient to establish probable cause, the
           search warrant must be voided and the fruits of the search excluded to the
           same extent as if probable cause was lacking on the face of the affidavit.

438 U.S. at 155.

       “Material omissions from a warrant affidavit also may furnish the basis for a successful

Franks challenge.” United States v. Tanguay, 787 F.3d 44, 49 (1st Cir. 2015) (emphasis added).



discussed in Mr. Yu’s separately-filed Motion to Temporarily Seal Specified Exhibits, Mr. Yu
does not believe there is good cause to require that the affidavits remain under seal but has agreed
to permit the government an opportunity to make its case to the Court and/or propose redactions.
The government separately stated it had no objection to Mr. Yu quoting from the search warrant
affidavits in this motion, requesting only that counsel exercise judgment to refrain from revealing
confidential information about purported ADI trade secrets or confidential business practices.
                                                  3
         Case 1:19-cr-10195-WGY Document 61 Filed 06/22/20 Page 6 of 16



“The required showing is two-fold: first, the omission must have been either intentional or

reckless; and second, the omitted information if incorporated into the affidavit, must be sufficient

to vitiate probable cause.” Id.; see also United States v. Vigeant, 176 F.3d 565, 572 (1st Cir. 1999)

(finding reckless disregard for truth based on material omissions); United States v. Fuccillo, 808

F.2d 173, 178 (1st Cir. 1987) (holding police “were reckless in not including in the affidavit

information which was known or easily accessible to them” and “simply did not take every step

that reasonably could be expected of them”).

        Investigators cannot “insulate one officer’s deliberate misstatement merely by relaying it

through an officer-affiant personally ignorant of its falsity.” Franks, 438 U.S. at 163 n.6. The same

principle has also been applied to deliberate omissions. See United States v. DeLeon, 979 F.2d

761, 764 (9th Cir. 1992).

        Finally, a reason to doubt the asserted facts underlying probable case may be “sufficient to

create a duty of further inquiry.” Tanguay, 787 F.3d at 53.

            All that is required to trigger an officer’s duty of further inquiry is her
            knowledge of an obvious and unexplored reason to doubt the truthfulness
            of the allegations. When confronted with such a red flag, the officer should
            look into the matter even if she does not believe that what she will discover
            is likely to vitiate probable cause. After all, the officer is the only party who,
            in this context, has the tools to undertake any meaningful investigative
            work.

            The trigger for further investigation may function even when the officer’s
            obvious reason only serves to diminish her confidence to some modest
            degree. Pieces of evidence should not be assessed in isolation: “the whole
            sometimes can exceed the sum of the parts, and the appropriate test focuses
            on the totality of circumstances.”

Id. (internal citations omitted).




                                                    4
         Case 1:19-cr-10195-WGY Document 61 Filed 06/22/20 Page 7 of 16



II.    The search warrant affidavits in this case are replete with false statements, misleading
       statements, and material omissions further tainted by failures to investigate.

       In ¶ 2 of the First Affidavit, SA Anderson alleged “probable cause to believe that Yu did

knowingly steal or appropriate without authorization a trade secret of Analog for his own economic

benefit, intending or knowing such actions would injure Analog, in violation of 18 U.S.C. § 1832.”

Under federal law, information can qualify as a trade secret only if “(A) the owner thereof has

taken reasonable measures to keep such information secret; and (B) the information derives

independent economic value, actual or potential, from not being generally known to, and not being

readily ascertainable through proper means by, another person who can obtain economic value

from the disclosure or use of the information.” 18 U.S.C. § 1839(3).

       In addition, in ¶ 2 of the First Affidavit, SA Anderson alleged “probable cause to believe

that Yu . . . did commit violations of the Export Administration Regulations, 15 C.F.R. §§ 730-

744, by exporting, and causing, U.S. origin goods to be exported outside the United States without

first obtaining export licenses in violation of 50 U.S.C. §§ 1702 and 1705, and 18 U.S.C. § 554.”

Under the plain statutory language, a section 554 offense requires that violation of export rules be

committed “knowingly” while a section 1705 offense requires that the violation be committed

“willfully.”

       SA Anderson represented that he had “received specialized training on how to conduct

investigations involving the alleged exportation of weapons, technology, and other controlled

commodities, including weapons, weapons systems, military equipment, and technology.” First

Affidavit ¶ 1. He explained that the First Affidavit was “based upon information and supplied to

[him] by other law enforcement officers, including Special Agents employed by the U.S.

Department of Commerce, Office of Export Enforcement (“DOC/OEE”), Naval Criminal

Investigative Service (“NCIS”), and the Federal Bureau of Investigation (“FBI”), as well as [his]


                                                 5
         Case 1:19-cr-10195-WGY Document 61 Filed 06/22/20 Page 8 of 16



personal involvement in this investigation and on my own training and experience.” Id. ¶ 6. He

also represented knowledge of and familiarity with the specific technology at issue in this case:

“monolithic microwave integrated circuits ‘MMICs’)” which he correctly described as “integrated

circuit devices that operate at microwave frequencies and [are] used in radio, cellular, and satellite

communications.” Id. ¶ 15.

       In summarizing the purported basis of probable cause in ¶ 2 of the First Affidavit, SA

Anderson misleadingly stated that “TRICON sells integrated circuit devices [MMICs] that are in

many respects identical to those manufactured by Analog Devices, Inc. ‘Analog’), Yu’s former

employer. Moreover, TRICON appears to be selling those integrated circuit devices to customers

outside of the United States without first obtaining an export license.” This summary ignored that

MMICs, like those at issue in this case, are a mature technology which has been available since

the 1980s. They are relatively simple circuits that can readily be reversed-engineered, and

therefore, they are “commodity” products for which multiple manufacturers commonly sell items

with very similar or identical designs and performance characteristics (which the manufacturers,

themselves, typically make public in extensive detail). See Expert Declaration of Manfred J.

Schindler (“Schindler Decl.”), filed separately, ¶¶ 9-12. SA Anderson’s summary also failed to

mention that only some MMICs require an export license, and many companies, including ADI,

export products functionally identical to TRICON’s products without a license. See id. ¶¶ 16-18.

       SA Anderson compounded his misleading framing of the issues by making the specific

false and misleading statements and omissions described below.

               1. False statement concerning Mr. Yu’s nationality

       In ¶ 2 of the First Affidavit, SA Anderson falsely described Mr. Yu as a “Chinese

national[ ]” who is a “legal permanent resident[ ] in the United States.” Mr. Yu is actually a



                                                  6
        Case 1:19-cr-10195-WGY Document 61 Filed 06/22/20 Page 9 of 16



naturalized American citizen, who has lived in the United States for nearly 20 years, a fact surely

known or readily ascertainable by SA Anderson or other agents.

               2. False and misleading statement concerning “suspicious” use of UPS store
                  mailbox

       In ¶ 16 of the First Affidavit, SA Anderson stated: “I know that companies that design and

manufacture MMICs typically have large facilities to design integrated circuits, operate machinery

to manufacture these circuits, conduct business operations, and store products for sale.” The

statement that “large facilities” are “typical” is not accurate. It ignores the well-known

phenomenon of “fabless” semiconductor companies, which design and sell MMICs (or other

semiconductor products) but outsource the manufacturing to a third-party foundry. “Fabless”

companies can be established by a handful of people (or even just one person) using computers,

with no need for a “large facility.” For example, Hittite Microwave Corporation (which was

acquired by ADI) started this way in 1986, as have many others. See Schindler Decl. ¶ 15. The

implication that use of UPS store mailbox is somehow suspicious or suggested that Mr. Yu’s small

company was a “front” for some other sovereign or large business entity was false and misleading.

               3. False and misleading statements and omissions concerning Department of
                  Commerce CCL export classification of TM-5054

       In ¶ 23 of the First Affidavit, SA Anderson stated: “According to TRICON’s website, one

of the products it sells is an integrated circuit device called a TM-5054 . . . . Based on the

specification sheet on TRICON’s website, DOC [Department of Commerce] classifies the TM-

5054 as ECCN 3A001b.2.d, and therefore, it is [export] controlled for National Security (NS1),

Regional Stability (RS1) and Anti-terrorism (AT1) reasons.” SA Anderson did not disclose,

however, that this “classification” was contained in a conclusory one-paragraph document issued

on January 22, 2018, at the request of a law enforcement agent investigating Mr. Yu, and it has

never been published or released except to the prosecution team (and now the defense) in this case.

                                                7
          Case 1:19-cr-10195-WGY Document 61 Filed 06/22/20 Page 10 of 16



See Schindler Decl. ¶ 17 and appended exhibits. In other words, SA Anderson concealed that the

DOC “classification” of Tricon’s TM-5054 was a closely held secret, resulting from a selectively

targeted solicitation by law enforcement, that was not revealed to Mr. Yu until after he was indicted

on charges of knowingly and willfully violating export laws.

         While some, but not all, MMICs may be subject to U.S. Government Export

Administration Regulations (“EAR”), the DOC does not typically publish lists of specific products

that require export licenses. Instead, the DOC Bureau of Industry and Security (“BIS”) publishes

a document called the Commerce Control List (“CCL”) – Category 3 – Electronics (“ccl3”).2

Export Control Classification Numbers (ECCNs) are alphanumeric designations in the CCL

associated with certain performance characteristics that trigger export controls. Items not covered

by the CCL criteria are classified as “EAR99,” which means they generally do not require an

export license (unless to an embargoed country, to an end user of concern, or in support of a

prohibited end-use).3 See Schindler Decl. ¶ 16.

         In ¶ 24 of the First Affidavit, SA Anderson stated that “Analog Devices representatives

noted that the product specifications of the TM-5054 are nearly identical to the HMC-994A, one

of the Analog Devices integrated circuit devices that it sells to customers.” But SA Anderson failed

to disclose that ADI and its resellers treat the “nearly identical” HMC-994A as “EAR99”—that is,

not subject to export control. See Schindler Decl. ¶ 18.

         Moreover, the DOC’s secret “classification” of TRICON’s TM-5054 is dubious because

both TRICON’s circuit and ADI’s HMC-994A are rated as 30 GHz products, with the same




2
    Available at https://www.bis.doc.gov/index.php/documents/regulations-docs/2334-ccl3-8/file.
3
    See https://www.bis.doc.gov/index.php/regulations/commerce-control-list-ccl.


                                                  8
         Case 1:19-cr-10195-WGY Document 61 Filed 06/22/20 Page 11 of 16



saturated power output at that frequency, which does not trigger export controls. See Schindler

Decl. ¶ 19. And overall, both above and below 30 GHz, ADI’s HMC-994A has greater

performance capability than TRICON’s TM-5054. See id. ¶¶ 22-23. All of this information was

readily available to SA Anderson (and publicly accessible on ADI’s website), but he failed to

disclose it.

         Finally, SA Anderson failed to disclose that many other companies also produce MMICs

nearly identical to ADI’s HMC-994A and TRICON’s TM-5054. Among those MMICs for which

the manufacturer’s export self-classification is publicly available, all but one are classified by the

manufacturer as “EAR99”—that is, not subject export control. The one exception has substantially

greater performance capability than both the ADI and TRICON products. See Schindler Decl. ¶¶

24-25.

                4. False and misleading statements and omissions concerning products with
                   “virtually the same or identical performance metrics”

         In the First Affidavit, SA Anderson repeatedly noted close similarities between certain

TRICON products and ADI products, implying that this fact, without more, provides probable

cause for an allegation of trade secret theft. That suggestion is highly misleading because, as noted,

the MMICs at issue are “commodity” products made by multiple manufacturers.

         With regard to the specific similarities between TRICON’s TM-5054 and ADI’s HMC-

994A, referenced in ¶ 24 of the First Affidavit, as noted above, SA Anderson failed to disclose

that many other companies sell nearly identical products. See Schindler Decl. ¶ 26. A chart

compiling publicly available information about a sample of such products, including performance

data, manufacturer’s export self-classification (where available), schematics, and layouts, is

attached to the Schindler Declaration as Exhibit H. The chart illustrates the many similarities

among the products. The schematics and layouts are functionally the same and the performance


                                                  9
        Case 1:19-cr-10195-WGY Document 61 Filed 06/22/20 Page 12 of 16



data are very similar and sometimes indiscernible. See Schindler Decl. ¶ 26. The schematics and

layouts of the Microsemi and Microwave Technology products may “look” different from the

others to a lay-person but that is because they contain even more details than the other products’

block diagrams. See id. Even with that level of detail, the products are still functionally very

similar. See Id.

        Also, in ¶ 24 of the First Affidavit, SA Anderson stated:

            Yu’s former supervisor at Analog Devices stated that TRICON’s TM-5021
            device is identical to Analog Devices’ HMC-462 device. The similarities
            extend not only to the product specifications but also the design of the
            integrated circuits. Yu’s former supervisor said that his “jaw dropped when
            he saw TRICON’s diagram of the TM-5021,” because of how identical the
            two devices were. According to his former supervisor, YU could not have
            built TRICON’s integrated circuit devices unless he had help from a current
            employee or took Analog Devices’ proprietary modeling and file reviews.

But in fact, there is nothing remarkable about the similarities between the functional diagrams of

the referenced products, precisely because the data sheets are publicly available and the products

are straightforward to reverse engineer. See Schindler Decl. ¶ 27 The data sheet for the TRICON

TM-5021 is attached to the Schindler Declaration as Exhibit I. The publicly available data sheet

for the ADI HMC-462 is attached to the Schindler Declaration as Exhibit J. A chart showing other

similar products from other manufacturers is attached to the Schindler Declaration as Exhibit K.

        In ¶ 25 of the First Affidavit, SA Anderson stated: “As shown in the table below, TRICON

markets devices with virtually the same or identical performance metrics as Analog Devices.” In

fact, SA Anderson’s table shows that performance characteristics in the referenced table are not

identical across the board. See Schindler Decl. ¶ 28. And again, there is nothing remarkable about

the existence of competing MMIC products, from different manufacturers, “with virtually the same

or identical performance metrics.” Id. For each of the devices listed in SA Anderson’s table, other

manufacturers also sell devices with similar characteristics, as noted in the table at Exhibit L to

                                                10
        Case 1:19-cr-10195-WGY Document 61 Filed 06/22/20 Page 13 of 16



the Schindler Declaration, which adds publicly available data about other manufacturers’ products

to SA Anderson’s table. See id.

               5. False and misleading statements and omissions concerning Digital
                  Guardian evidence and “legitimate access” to ADI information

       In ¶¶ 26-27 of the First Affidavit, SA Anderson stated:

           Prior to his separation from Analog Devices in July 2017, YU’s then-
           supervisor had concerns about YU, and believed he was acting suspiciously.
           As a result, the supervisor requested the company’s information technology
           group install a program called Digital Guardian on Yu’s computer. Digital
           Guardian is a software program designed to protect a company’s intellectual
           property and trade secrets from insider threats, such as rogue employees
           accessing unauthorized company information.

           Digital Guardian monitored YU’s computer activity during his last few
           months at the company, including what files were accessed, updated,
           downloaded, and printed. Following YU’s departure from the company,
           YU’s former supervisor reviewed the Digital Guardian program to see what
           files that Yu had accessed. I, along with other agents, interviewed the
           supervisor, who told us that YU had access design reviews for Analog
           Devices’ integrated circuit device models, which the supervisor believed
           were necessary to produce TRICON’s advertised products. According to
           the supervisor, as a design engineer, YU had access to this restricted
           information, but the information was not necessary for the work YU was
           doing at the company. Thus, there was no legitimate reason for YU to access
           this information and the timing of YU’s accessing the files strongly suggests
           that YU intended to steal Analog’s designs to use for his TRICON business.

Several aspects of this statement are false and misleading.

       First, while it is true that ADI activated Digital Guardian to monitor Mr. Yu in or around

October 2016, SA Anderson failed to disclose that contemporaneous reports revealed nothing

amiss. See Exhibit 4 (“no sign of unusual activity” by Mr. Yu) (ADI-YU-0000439); see also

Exhibit 5 (“there was no suspicious activity”) (ADI-YU-0000446).

       Second, SA Anderson failed to disclose that ADI emails obtained by the government in

mid-2018 refuted the allegation by Bob Broughton, Mr. Yu’s supervisor, that Mr. Yu had “no




                                                11
          Case 1:19-cr-10195-WGY Document 61 Filed 06/22/20 Page 14 of 16



legitimate reason” to access “design reviews for Analog integrated circuit device models.” A few

examples include:

                    On November 11, 2015, ADI employee G---- W---- e-mailed a
                     design review concerning the HMC-994A, one of the products
                     at issue in this case, to a group of other employees including Mr.
                     Yu and Broughton. See Exhibit 6 (ADI-YU-00005579-80).

                    On June 20, 2016, Mr. Yu circulated a design review that he
                     compiled concerning HMC-863 to a group of employees
                     including Broughton. See Exhibit 7 (ADI-YU-00009491-92).

                    On December 15, 2016, ADI employee W---- C---- emailed a
                     design review concerning HMC-460 to Mr. Yu. See Exhibit 8
                     (ADI-YU-00013996-98).

          Third, as explained in the Schindler Declaration, access to purportedly confidential “design

reviews” was not necessary to create TRICON products, because it would be straightforward to

“reverse engineer” ADI’s MMIC products based on physical observation and publicly available

information.

                 6. False and misleading statements and omissions concerning suspected
                    exports to China

          In ¶ 30 of the First Affidavit, SA Anderson stated: “I have learned that several TRICON

parts are presently being advertised for sale by Chinese companies on websites in the People’s

Republic of China. Some of the Chinese companies identify themselves as ‘sales representatives’

for TRICON or as suppliers of integrated circuit devices.”

          SA Anderson did not state whether investigators made any efforts to determine whether

these Chinese companies actually possessed or sold TRICON products. And in fact, in the nearly

three years that the government has been investigating Mr. Yu, no evidence has emerged that he

ever exported controlled items to China or sold products via the Chinese websites at issue, or any

others.



                                                  12
        Case 1:19-cr-10195-WGY Document 61 Filed 06/22/20 Page 15 of 16



        SA Anderson also failed to disclose the fact, well-known in the industry, that on-line sellers

in China sometimes falsely purport to sell various electronics products to which they do not, in

fact, have access in order to substitute some other product that they do sell—what might commonly

be called a “bait and switch” tactic. See Schindler Decl. ¶ 29. Alternatively, such vendors might

try to obtain the desired product for resale once a potential customer has been identified. See id.

        Finally, SA Anderson failed to disclose that the very same Chinese website where TRICON

products were advertised for sale—1688.com—also advertises various ADI products for sale,

including HMC-994A (the product “nearly identical” to Tricon’s TM-5054, which ADI publicly

classifies as EAR99) as well as, for example, HMC-1144 and ADL7003 (both of which ADI

publicly acknowledges to be subject to export controls). See Exhibit 9 (screen shots showing ADI

parts advertised for sale).

III.    Individually and together, the defects in the First Affidavit vitiate probable cause.

        Absent the misimpressions that SA Anderson conjured with his false and misleading

statements and omissions, probable cause evaporates. The mere similarities of TRICON products

and ADI products fail to establish probable cause to believe that Mr. Yu stole “trade secrets,” as

federal law defines that term. In addition, because Mr. Yu could not have known about the secret

(and dubious) DOC “classification” of the TM-5054 solicited by law enforcement, and because

other companies treat functionally identical products as EAR99 (not requiring an export license),

there was no basis to conclude that Mr. Yu knowingly or willfully violated export laws.

Consequently, the warrants never should have issued.




                                                 13
        Case 1:19-cr-10195-WGY Document 61 Filed 06/22/20 Page 16 of 16



                                         CONCLUSION

       For the foregoing reasons, this Court should hold a Franks hearing and, thereafter, suppress

all fruits of the search warrants because they were obtained based on false and misleading

statements and/or intentional or reckless omissions and failures to investigate.

                                              Respectfully submitted,

                                              HAOYANG YU

                                              by his attorneys,

                                                     /s/ William Fick
                                              William W. Fick (BBO #650562)
                                              Daniel N. Marx (BBO #674523)
                                              Amy Barsky (BBO #601111)
                                              FICK & MARX LLP
                                              24 Federal Street, 4th Floor
                                              Boston, MA 02110
                                              (857) 321-8360
                                              wfick@fickmarx.com
                                              dmarx@fickmarx.com
                                              abarsky@fickmarx.com

                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants on June 22, 2020.

                                              /s/ William Fick




                                                14
